DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2007/0223675 A1 to Surin et al. (hereinafter “Surin”) in view of U.S Pub. No. 2006/0280182 A1 to Williams et al. (hereinafter “Williams”).
Regarding claim 1, Surin discloses a method for performing and recording live internet music near live with no latency (Abstract and paragraph [0032]), the method performed by a processor executing instructions stored in a memory, the instructions comprising:

However, Surin does not explicitly disclose generating an electronic count-in; and binding the electronic count-in to a first performance to generate a master clock.
Williams teaches generating an electronic count-in; and binding the electronic count-in to a first performance to generate a master clock (Abstract, 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Surin’s teaching with a feature of generating an electronic count-in; and binding the electronic count-in to a first performance to generate a master clock as taught by Williams in order to aligned digital media to playout in synchronization (paragraph [0008], Williams).

Regarding claim 2, Surin discloses the method of claim 1, further comprising recording the first musician’s first performance locally at full resolution and receiving it on a full resolution media server; and receiving the first timing information on the master clock (paragraphs [0042]- [0042] and [0046]; clock synchronization mechanism implemented synchronizes computers used by participants in audio conferencing very fast (approximately 15 ms) with great resolution in the range of 3-5 ms). 

Regarding claim 3, Surin discloses the method of claim 1, further comprising receiving one or more lower resolution versions of the first musician’s first performance by a compressed audio media server; and receiving the first timing information by the master clock (paragraphs [0042]- [0042] and [0046]; clock synchronization mechanism implemented synchronizes computers used by participants in audio conferencing very fast (approximately 15 ms) with great resolution in the range of 3-5 ms).

Regarding claim 4, Surin discloses the method of claim 1, further comprising:
transmitting the first musician’s first performance to a sound device of a second musician and the second musician creating a second performance (paragraphs [0031]- [0032]; perform a live concert in a distributed environment 512. Participants stay in synchronization while performing from different locations 514. If in synchronization and every participant is satisfied with the performance 516, they share real-time performance with audience 520); 
receiving the second performance and second timing information by the network caching, storage, timing and mixing module; mixing audio by a network audio mixer from the first and the second performances along with the first and the second timing information to generate a first mixed audio; transmitting the first mixed audio to a sound device of a third musician and the third musician creating a third performance; receiving the third performance and third timing information by the network caching, storage, timing and mixing module; and mixing audio by the network audio mixer from the third performance along with the third timing information with the first mixed audio to generate a second mixed audio (paragraph [0035]; The packetized audio enters Kernel-Mode low latency RTP/UDP network stack for audio conferencing 606. Audio streams from participants 1, 2, 3, and 4 608 enter Kernel-Mode low latency smart streams mixer 610 and resulting mixed audio streams 612 are ready for playback. The stream mixer 610, after having pulled the packets with timestamps, performs re-

Regarding claim 5, Surin discloses the method of claim 1, further comprising a network audio mixer combining performances of individual musicians for transmitting for each other to hear and combining cumulative performances of all of the individual musicians for transmitting to an audience to hear (paragraphs [0031] and [0032]; Participants stay in synchronization while performing from different locations 514. If in synchronization and every participant is satisfied with the performance 516, they share real-time performance with audience 520. If time synchronization is not acceptable, participants adjust the time synchronization to a mutually acceptable level 518. They perform a live concert again in multiple locations if not satisfied with their performance).

Regarding claim 6, Surin discloses the method of claim 1, further comprising a network audio mixer increasing audio resolution with increasing bandwidth (paragraphs [0031], [0042] and [0045]; Automatic bandwidth adaptation is necessary for smooth operation in the reality of the Internet).

claim 7, Surin discloses the method of claim 1, further comprising the electronic count-in having a specific and identifiable waveform that happens at a specific time based on audio wave form samples for receiving by the network caching, storage, timing and mixing module (Abstract and paragraph [0050]; buffer chunks 1004 for each participant are extracted from network packets, organized in several streams by audio conferencing network stack 1002, and are placed in special buffers 1004. A Stream Mixer 1006, after having pulled the chunks with timestamps, performs re-sampling, if necessary, volume managing for each participant, and mixing of audio data. Mixed, volume managed, resampled piece of audio data is passed to a sound card and replayed via Audio Stack 1000).

Regarding claim 8, Surin discloses the method of claim 1, wherein the electronic count-in is a video (paragraphs [0032] and [0042]; Multipoint audio/video conferencing with the audience are provided).

Regarding claim 9, Surin discloses the method of claim 1, wherein the electronic count-in is audio and video Multipoint audio/video conferencing with the audience are provided).

Regarding claim 10, Surin discloses the method of claim 1, further comprising:



Regarding claim 11, Surin discloses the method of claim 1, further comprising the first timing information including timing information for lossless and compressed versions of each recording for receipt by the network caching, storage, timing and mixing module (Abstract and paragraph [0050]; buffer chunks 1004 for each participant are extracted from network packets, organized in several streams by audio conferencing network stack 1002, and are placed in special buffers 1004. A Stream Mixer 1006, after having pulled the chunks with timestamps, performs re-sampling, if necessary, volume managing for each participant, and mixing of audio data. Mixed, 

Regarding claim 12, Surin discloses the method of claim 11, further comprising remaining in synchronization when switching between the two versions while streaming a recording for receipt by the network caching, storage, timing and mixing module (Abstract and paragraph [0050]; buffer chunks 1004 for each participant are extracted from network packets, organized in several streams by audio conferencing network stack 1002, and are placed in special buffers 1004. A Stream Mixer 1006, after having pulled the chunks with timestamps, performs re-sampling, if necessary, volume managing for each participant, and mixing of audio data. Mixed, volume managed, resampled piece of audio data is passed to a sound card and replayed via Audio Stack 1000).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2007/0223675 A1 to Surin et al. (hereinafter “Surin”) in view of U.S Pub. No. 2017/0163709 A1 to OWEN.
Regarding claim 13, Surin discloses a system for network caching, storage, timing and mixing for media transfer, the system comprising:
a processor executing instructions stored in a memory, the instructions including: an internet bandwidth testing module configured to ping a network and determine a bandwidth to a first user device; Internet bandwidth testing module, (paragraphs [0031], [0042] and [0045]; Automatic bandwidth adaptation is necessary for smooth operation in the reality of the Internet);

However, Surin does not explicitly teach a quality/latency setting module communicatively coupled to the Internet bandwidth testing module, the quality latency setting module configured to determine a resolution and the quality latency setting module configured to determine a resolution of media based on the bandwidth.
In the same of endeavor OWEN discloses a quality/latency setting module communicatively coupled to the Internet bandwidth testing module, the quality latency setting module configured to determine a resolution and the quality latency setting module configured to determine a resolution of media based on the bandwidth.
OWEN teaches a quality/latency setting module communicatively coupled to the Internet bandwidth testing module, the quality latency setting module configured to determine a resolution and the quality latency setting module configured to determine a resolution of media based on the bandwidth (Paragraphs [0003]- [0004] and 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Surin’s teaching with a feature of a quality/latency setting module communicatively coupled to the Internet bandwidth testing module, the quality latency setting module configured to determine a resolution and the quality latency setting module configured to 

Regarding claim 14, Surin discloses the system of claim 13, further comprising a full resolution media server configured to receive from the first user device the media and a time synchronization code for a master clock (paragraphs [0042]- [0042] and [0046]; clock synchronization mechanism implemented synchronizes computers used by participants in audio conferencing very fast (approximately 15 ms) with great resolution in the range of 3-5 ms).

Regarding claim 15, Surin discloses the system of claim 13, further comprising a compressed media server configured to receive from the first user device the media and a time synchronization code for a master clock (paragraphs [0042]- [0042] and [0046]; clock synchronization mechanism implemented synchronizes computers used by participants in audio conferencing very fast (approximately 15 ms) with great resolution in the range of 3-5 ms).

Regarding claim 16, Surin does not teach the system of claim 13, the Internet bandwidth testing module further configured to ping the network and determine a bandwidth to a second user device to determine a resolution of the media to be transmitted to the second user device, where the media is a single mixed track combining performances of a plurality of musicians, the performances having a range of resolutions (paragraph [0035] discloses packetized audio from multiple remote 

Regarding claim 17, Surin discloses the system of claim 16, further comprising both a full resolution media server and a compressed media server configured to transmit the media to the network audio mixer (paragraph [0035] discloses packetized audio from multiple remote participants through the Internet 602 is transmitted to a network card 604. The packetized audio enters Kernel-Mode low latency RTP/UDP network stack for audio conferencing 606. Audio streams from participants 1, 2, 3, and 4 608 enter Kernel-Mode low latency smart streams mixer 610 and resulting mixed audio streams 612 are ready for playback. The stream mixer 610, after having pulled the packets with timestamps, performs re-sampling, if necessary, volume tuning for each participant, and mixing of audio data. The stream mixer 610 performs synchronization within the Audio Stack 500, provides timestamps solution, and allows for adjustments of different sound streams with different sampling rate and different sound signal).

claim 18, Surin discloses the system of claim 17, the network audio mixer further configured to transmit the media to the second user device (paragraph [0035] discloses packetized audio from multiple remote participants through the Internet 602 is transmitted to a network card 604. The packetized audio enters Kernel-Mode low latency RTP/UDP network stack for audio conferencing 606. Audio streams from participants 1, 2, 3, and 4 608 enter Kernel-Mode low latency smart streams mixer 610 and resulting mixed audio streams 612 are ready for playback. The stream mixer 610, after having pulled the packets with timestamps, performs re-sampling, if necessary, volume tuning for each participant, and mixing of audio data. The stream mixer 610 performs synchronization within the Audio Stack 500, provides timestamps solution, and allows for adjustments of different sound streams with different sampling rate and different sound signal).

Regarding claim 19, Surin discloses the system of claim 18, the system further configured to receive a performance from the second user device (paragraph [0035] discloses packetized audio from multiple remote participants through the Internet 602 is transmitted to a network card 604. The packetized audio enters Kernel-Mode low latency RTP/UDP network stack for audio conferencing 606. Audio streams from participants 1, 2, 3, and 4 608 enter Kernel-Mode low latency smart streams mixer 610 and resulting mixed audio streams 612 are ready for playback. The stream mixer 610, after having pulled the packets with timestamps, performs re-sampling, if necessary, volume tuning for each participant, and mixing of audio data. The stream mixer 610 performs synchronization within the Audio Stack 500, provides timestamps solution, and .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2015/0042744 A1 to Ralston et al. (hereinafter “Ralston”) in view of U.S Pub. No. 2013/0195204 A1 t to Reznik et al. (hereinafter “Reznik”).
Regarding claim 20, Ralston discloses a system for managing Internet bandwidth, latency, quality and mixing of media, the system comprising: a processor executing instructions stored in a memory, the instructions controlling: a component for gauging bandwidth over a period of time (para [0117)-(0120) "Determining Device/Network Limitations during Call Setup: During call setup and capabilities exchange, the RVSP client application determines the media bandwidth appropriate to the targeted user experience that can be supported by the device(s) and network(s) participating in the video call session. For each video call session, this bits/second target is then utilized by the RVSP client application(s) to establish the initial video frame resolution and frame rate targets (for camera interfacing) the initial bits/frame target (for DTV-X codec interfacing) the initial bytes/packet target (for RTP/RTCP module interfacing)."); a component for varying different levels of compression (para [0098)-(0100) "Device Impairments: The RTA sub-system analyzes the behavior of uncompressed and compressed audio and video frames being generated, transmitted, stored, and processed within the device to detect and adapt to fluctuations in device loading. The RTA sub-system adapts to the measured fluctuations in device loading via corresponding i) internal modifications to the target compressed frame rate to be generated and sent from the device to another RVSP-enabled user. (ii) requested 
Ralston does not teach a component for varying different levels of compression; a component for seamlessly stitching together various resolutions using a common time code with quality varying over time; and all components communicatively coupled to each other and bussed to a single fader.
Reznik teaches a component for varying different levels of compression; a component for seamlessly stitching together various resolutions using a common time code with quality varying over time; and all components communicatively coupled to each other and bussed to a single fader (paragraph [0073]; encoded versions of different media content components (e.g., video, audio, etc.) may share a common timeline. The presentation time of access units within the media content may be mapped to a global common presentation timeline, which may be referred to as a Media Presentation Timeline. This may allow synchronization of different media components and/or may enable seamless switching of different coded versions (e.g., Representations) of the same media components."; paragraph [0112) "Bandwidth adaption may be utilized. In bandwidth adaptive streaming, multimedia content may be encoded at several different bit rates, an example of which is shown in FIG. 12. FIG. 13 depicts an example of bandwidth adaptive multimedia streaming Video content at different rates may also be encoded at different spatial resolutions. Multimedia content may be prepared such that transitions between streams at different rates are possible at certain time- intervals (e.g., 2-5 seconds). If different spatial resolutions are used by different streams, the media player may scale the video to fill the same region on the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Ralston’s teaching with a feature of a component for varying different levels of compression; a component for seamlessly stitching together various resolutions using a common time code with quality varying over time; and all components communicatively coupled to each other and bussed to a single fader as taught by Reznik in order to include bussed to a single fader, because it allows to implement a mixer that records real-time audio signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653